—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 25, 1993, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the evidence adduced at trial was legally insufficient to support his conviction of criminal possession of a controlled substance in the third degree under count four of the indictment (involving constructive possession of seven glassine envelopes of heroin) (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250), and we decline to reach this issue in the exercise of our interest of justice jurisdiction.
Similarly, the defendant’s contention that he was denied his rights to confrontation and cross-examination is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250, supra), and we also decline to reach this issue in the exercise of our interest of justice jurisdiction. Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.